JOANOS, Judge.
John Mack Parker appeals the judgment and sentence rendered against him for robbery. He argues that the trial court erred by denying his motion for acquittal and by departing from the guidelines recommendation without written departure reasons. We affirm the trial court’s denial of appellant’s motion for judgment of acquittal.
However, appellant argues correctly, supported by the record, that the trial judge, apparently inadvertently, exceeded the guidelines when he ordered that appellant serve one year of community control after his 12 year prison sentence. The judge expressly stated that he would not exceed the guidelines in sentencing appellant, as contrasted with appellant’s brother’s sentence, where the judge did depart and gave reasons for his departure. It is well settled that written reasons must be given when a court departs from the guidelines recommendation. State v. Jackson, 478 So.2d 1054 (Fla.1985). The state concedes this point. We, therefore, affirm the conviction, but reverse as to the sentence and remand so that the judge can correct the sentence by striking the one year of community control.
ERVIN and BARFIELD, JJ., concur.